
	

114 HR 3516 IH: Social Security Beneficiary 2nd Amendment Rights Protection Act
U.S. House of Representatives
2015-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3516
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2015
			Mr. Sam Johnson of Texas (for himself, Mr. Brady of Texas, Ms. Jenkins of Kansas, Mr. Smith of Missouri, Mr. Cole, Mr. Tiberi, Mrs. Black, Mr. Kelly of Pennsylvania, Mr. Young of Indiana, Mr. Roskam, Mr. Smith of Nebraska, Mr. Reed, and Mr. Boustany) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Social Security Act relating to the use of determinations made by the Commissioner.
	
	
 1.Short titleThis Act may be cited as the Social Security Beneficiary 2nd Amendment Rights Protection Act. 2.Use of determinations made by the Commissioner (a)Title IISection 205(j) of the Social Security Act (42 U.S.C. 405(j)) is amended by adding at the end the following:
				
 (11)No determination by the Commissioner of Social Security with respect to an individual, including a determination that benefits under this title to which such individual is entitled shall be paid to a representative payee, shall be considered to be a determination that the individual has been adjudicated as a mental defective for purposes of subsections (d)(4) and (g)(4) of section 922 of title 18, United States Code..
 (b)Title XVISection 1631(a)(2) of such Act (42 U.S.C. 1383(a)(2)) is amended by adding at the end the following:
				
 (J)No determination by the Commissioner of Social Security with respect to an individual, including a determination that benefits under this title to which such individual is entitled shall be paid to a representative payee, shall be considered to be a determination that the individual has been adjudicated as a mental defective for purposes of subsections (d)(4) and (g)(4) of section 922 of title 18, United States Code..
			
